       Case 2:11-cr-00224-MCE Document 54 Filed 07/02/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     FABIAN ECHEVERRIA-SANCHEZ
6
7
                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:11-cr-224-MCE
                                                )
11                    Plaintiff,                )
                                                )   ORDER TO FILE EXHIBIT A TO MOTION
12            vs.                               )   FOR COMPASSIONATE RELEASE
                                                )   (MEDICAL RECORDS)
13    FABIAN ECHEVERRIA-SANCHEZ,                )   UNDER SEAL
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal the Medical Records in Mr. Fabian
17
     Echeverria-Sanchez’s case be granted so that the private familial information is not available on
18
     the public docket. The records are to be provided to the Court and opposing counsel.
19
             These documents shall remain under seal until further Order of the Court.
20
     Dated: July 1, 2020
21
22
23
24
25
26
27
28
     [Proposed] Order to Seal Documents              -1-
